Per_ Curiam:
A district court has the power and jurisdiction to correct a journal entry of a judgment to make it speak the truth as to the judgment which was in fact originally rendered, even after such judgment, manifested by a certified copy of such erroneous journal entry, has been reviewed on proceedings in error in this court and such judgment has been affirmed, when it clearly appears from the whole record that, by reason of clerical mistakes, the journal entry does not express the judgment which was in fact rendered, and where it also clearly appears that the errors corrected were not called to the attention of this court upon the review, and that the decision of this court, affirming such judgment, was in no way based upon such clerical mistakes.
The correction of such journal entry under such circumstances is not the rendition of a new judgment, nor the changing of a judgment which has been affirmed by this court.
The peremptory writ of mandamus is denied, and judgment is against the plaintiff for costs.